


110 HR 5143 IH: Securing Success for Veterans on

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5143
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2008
			Mr. Hinojosa (for
			 himself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To encourage model programs to support veteran student
		  success in postsecondary education by coordinating services to address the
		  academic, financial, physical, and social needs of veteran
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Success for Veterans on
			 Campus Act of 2008.
		2.Centers of
			 Excellence for Veteran Student SuccessTitle VII of the Higher Education Act of
			 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following new
			 part:
			
				FCenters of
				Excellence for Veteran Student Success
					781.Model Programs
				for Centers of Excellence for Veteran Student Success
						(a)PurposeIt
				is the purpose of this section to encourage model programs to support veteran
				student success in postsecondary education by coordinating services to address
				the academic, financial, physical, and social needs of veteran students.
						(b)Grants
				Authorized
							(1)In
				generalSubject to the
				availability of appropriations under
				subsection (f), the Secretary shall award
				grants to institutions of higher education to develop model programs to support
				veteran student success in postsecondary education.
							(2)Grant
				periodA grant awarded under this section shall be awarded for a
				period of 3 years.
							(c)Use of
				grants
							(1)Required
				activitiesAn institution of higher education receiving a grant
				under this section shall use such grant to carry out a model program that
				includes—
								(A)establishing of a
				Center of Excellence for Veteran Student Success on the campus of the
				institution to provide a single point of contact to coordinate comprehensive
				support services for veteran students;
								(B)establishing a
				veteran students support team, including representatives from the offices of
				the institution responsible for admissions, registration, financial aid,
				veterans benefits, academic advising, student health, personal or mental health
				counseling, career advising, disabilities services, and any other office of the
				institution that provides support to veteran students on campus;
								(C)providing a
				full-time or part-time coordinator whose primary responsibility is to
				coordinate the model program carried out under this section;
								(D)monitoring the
				rates of veteran student enrollment, persistence, and completion; and
								(E)developing a plan
				to sustain the Center of Excellence for Veteran Student Success after the grant
				period.
								(2)Other authorized
				activitiesAn institution of higher education receiving a grant
				under this section may use such grant to carry out any of the following
				activities with respect to veteran students:
								(A)Outreach and
				recruitment of such students.
								(B)Supportive
				instructional services for such students, which may include—
									(i)personal,
				academic, and career counseling, as an on-going part of the program;
									(ii)tutoring and
				academic skill-building instruction assistance, as needed; and
									(iii)assistance with
				special admissions and transfer of credit from previous postsecondary education
				or experience.
									(C)Assistance in
				obtaining student financial aid.
								(D)Housing support for students living in
				institutional facilities and commuting students.
								(E)Cultural events,
				academic programs, orientation programs, and other activities designed to ease
				the transition to campus life for such students.
								(F)Support for
				veteran student organizations and veteran student support groups on
				campus.
								(G)Coordination of academic advising and
				admissions counseling with military bases and national guard units in the
				area.
								(H)Other support
				services the institution determines to be necessary to ensure the success of
				such students in achieving their educational and career goals.
								(d)Application;
				Selection
							(1)ApplicationTo
				be considered for a grant under this section, an institution of higher
				education shall submit to the Secretary an application at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.
							(2)Selection
				considerationsIn awarding grants under this section, the
				Secretary shall consider—
								(A)the number of
				veteran students enrolled at an institution of higher education; and
								(B)the need for model programs to address the
				needs of veteran students at a wide range of institutions of higher education,
				including the need to provide—
									(i)an equitable distribution of such grants to
				institutions of higher education of various types and sizes;
									(ii)an equitable
				geographic distribution of such grants; and
									(iii)an equitable distribution of such grants
				among rural and urban areas.
									(e)Evaluation and
				Accountability PlanThe Secretary shall develop an evaluation and
				accountability plan for model programs funded under this section to objectively
				measure the impact of such programs, including a measure of whether
				postsecondary education enrollment, persistence, and completion for veterans
				increases as a result of such programs.
						(f)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this part such sums as may be necessary for fiscal year 2009 and each of
				the 4 succeeding fiscal
				years.
						.
		
